Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
THIS AMENDMENT NO. 3 TO EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made
and entered into as of June 27, 2008 by and between ImaRx Therapeutics, Inc., a
Delaware corporation (the “Company”), and Bradford A. Zakes (“Executive”) and
replaces the Amendment No. 2 to Executive Employment Agreement between the
parties dated January 1, 2008 and its predecessor agreements dated February 1,
2007 and August 22, 2005 (together, the “Original Agreement”).
WITNESSETH:
WHEREAS, the Company desires to retain the services of Executive, and Executive
desires to be employed by the Company, on the terms and conditions of this
Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the Company and Executive, intending to be legally
bound, hereby agree as follows:
1. Employment. The Company agrees to employ Executive as President and Chief
Executive Officer and Executive accepts such employment and agrees to perform
full-time employment services for the Company, subject to Section 3.2 of this
Agreement and the Certificate of Incorporation and Bylaws of the Company, as
presently in effect and as amended from time to time (the “Organizational
Documents”), and the resolutions of the Board of Directors of the Company (the
“Board”), for the period and upon the other terms and conditions set forth in
this Agreement.
2. Term. The term of Executive’s employment hereunder (the “Term”) commenced
upon the Executive’s initial employment start date under the Original Agreement
and shall continue until this Agreement is terminated as set forth in Section 5
below.
3. Position and Duties.
3.1 Service with the Company. During the Term of this Agreement, Executive
agrees to perform the duties of President and Chief Executive Officer of the
Company and such other duties as the Board may from time to time prescribe that
are consistent with the duties of a President and Chief Executive Officer of a
company of the size and nature of the Company.
3.2 No Conflicting Duties. Executive hereby confirms that he is under no
contractual commitments inconsistent with his obligations set forth in this
Agreement, and that during the Term of this Agreement, he will not render or
perform services, or enter into any contract to do so, for any other
corporation, firm, entity or person that are inconsistent with the provisions of
this Agreement or Executive’s fiduciary obligations to the Company. Except as
otherwise provided herein, Executive shall not serve as a director of any other
corporation (except nonprofit organizations to the extent such service does not
materially affect Executive’s performance of his duties for the Company) without
the prior approval of the Board of Directors.

 

1



--------------------------------------------------------------------------------



 



4. Compensation and Benefits.
4.1 Retention Bonus Payment. Promptly following execution of this Agreement by
each of the parties hereto, the Company shall pay to Executive a lump sum cash
retention bonus payment in the amount of $290,000. In consideration for such
payment, Executive agrees to remain in the employ of the Company for a period of
12 months from the date of this Agreement. In the event that Executive’s
employment with the Company is terminated prior to the expiration of such
12 month period and such termination is not incident to one or more of the
events provided for in Section 7 (Change-in Control), Section 7.2 (Good Reason),
Section 5.1 (Disability), Section 5.2 (Death of Executive) or Section 5.5
(Without Cause), then Executive shall repay to the Company that portion of the
bonus equal to the product of the total bonus payment multiplied by the fraction
where the numerator is the number of months remaining on Executive’s 12 month
commitment and the denominator is 12.
4.2 Base Salary. (a) As compensation for all services to be rendered by
Executive under this Agreement, the Company shall pay to Executive during the
Term an annual base salary of $275,000 (the “Base Salary”). Subject to
Section 4.1(b), the Base Salary shall be reviewed at least annually and changed
at the discretion of the Board (or its Compensation Committee), provided,
however, that the Base Salary may not be decreased without the written consent
of the Executive. The Company shall pay the Base Salary to Executive in
accordance with the Company’s normal payroll procedures and policies.
(b) If Executive’s Base Salary is increased at any time, it shall not thereafter
be decreased during the Term of this Agreement, unless such decrease is the
result of a general reduction (on the same percentage basis) affecting the base
salaries of all other executive officers of the Company and such decrease does
not result in a Base Salary of less than the Base Salary set forth in
Section 4.1 above.
4.3 Annual Bonus. With respect to each full fiscal year until the Termination
Date, Executive shall be eligible to receive bonus awards aggregating up to 50%
of Base Salary annually, payable periodically based on the achievement of
pre-determined milestones established from time to time by the Board (or its
Compensation Committee) pursuant to the Company’s Bonus Plan (as adopted by the
Board on October 18, 2007 and as such plan may be amended from time to time by
the Board, in its sole discretion).
4.4 Stock Options. (a) The Company has previously granted to Executive various
stock options to purchase shares of the Company’s common stock (the “Shares”),
pursuant to the Company’s 2000 Stock Plan and/or the 2007 Performance Incentive
Plan (the “Plans”). As a result of the foregoing grants, the options currently
held by Executive are as follows:

 

2



--------------------------------------------------------------------------------



 



                                  Grant   Tax     No. of     Exercise     %
Vested as of   Date   Character     Shares     Price     12/31/07  
08/22/05
  ISO     24,000     $ 15.00       58 %
12/14/05
  ISO     4,000     $ 20.00       50 %
12/12/06
  ISO     30,333     $ 15.00       25 %
07/31/07
  ISO     41,666     $ 5.00       0 %
09/07/07
  ISO     16,667     $ 4.05       100 %
12/18/07
  ISO     225,000     $ 2.10       0 %

4.5 Participation in Benefit Plans. Executive shall be included to the extent
eligible thereunder in any and all plans of the Company providing general
benefits for the Company’s executive employees, including, without limitation,
medical, dental, vision, short and long term disability insurance, life
insurance, 401(k) plan, sick days, vacation, and holidays, to the extent the
Company makes such plans or benefits available to its executive employees
generally. Executive’s participation in any such plan or program shall be
subject to the provisions, rules, and regulations applicable thereto. In
addition, during the Term of this Agreement, Executive shall be eligible to
participate in all non-qualified deferred compensation and similar compensation,
incentive, bonus, profit sharing and stock plans offered, sponsored or
established by Company on substantially the same or a more favorable basis as
any other employee of Company.
4.6 Business Expenses. In accordance with the Company’s policies established
from time to time, the Company will pay or reimburse Executive for all
reasonable and necessary out-of-pocket expenses incurred by him in the
performance of his duties under this Agreement, subject to the presentment of
appropriate supporting documentation. During the Term of this Agreement, the
Company shall at its expense provide Executive with reasonable office space and
furnishings (including without limitation desk and lap top computers) at the
Company’s principal executive offices, and a cell telephone.
4.7 Key Man Life Insurance. During the Term of this Agreement, the Company shall
have the option of purchasing and paying the premiums for a “Key Man” life
insurance policy relating to Executive in a coverage amount determined by the
Company, and the Company shall be named as the beneficiary of such policy.
5. Termination.
5.1 Disability. At the Company’s election, Executive’s employment and this
Agreement shall terminate upon Executive’s becoming totally or permanently
disabled for a period of ninety (90) days or more in any twelve (12) month
period. For purposes of this Agreement, the term “totally or permanently
disabled” or “total or permanent disability” means Executive’s inability on
account of sickness or accident, whether or not job-related, to engage in
regularly or to perform adequately his assigned duties under this Agreement and
Executive is qualified and eligible to receive disability benefits under the
disability policies maintained by the Company for Executive.

 

3



--------------------------------------------------------------------------------



 



5.2 Death of Executive. Executive’s employment and this Agreement shall
terminate immediately upon the death of Executive.
5.3 Termination for Cause. The Company may terminate Executive’s employment and
this Agreement at any time for “Cause” (as hereinafter defined) immediately upon
written notice to Executive. As used herein, the term “Cause” shall mean that
Executive shall have: (i) been convicted of a felony; or (ii) committed an act
of fraud, embezzlement, or breach of trust; or (iii) committed an act of willful
misconduct or gross negligence resulting in a material loss to the Company; or
(iv) materially violated any material written Company policy or rules of the
Company, unless cured by Executive within 30 days following written notice
thereof to Executive; or (v) refused to follow the reasonable written directions
given by the Board or its designee or materially breached any covenant or
obligation under this Agreement or other agreement with the Company, unless
cured by Executive within 30 days following written notice thereof to Executive.
5.4 Resignation. Executive’s employment and this Agreement shall terminate on
the earlier of the date that is one (1) month following the written submission
of Executive’s resignation to the Company or the date such resignation is
accepted by the Company.
5.5 Termination Without Cause. The Company may terminate Executive’s employment
and this Agreement without cause upon written notice to Executive. Termination
“without cause” shall mean termination of employment on any basis (including no
reason or no cause) other than termination of Executive’s employment hereunder
pursuant to Sections 5.1, 5.2, 5.3, or 5.4.
5.6 Surrender of Records and Property. Upon termination of his employment with
the Company, Executive shall deliver promptly to the Company all credit cards,
computer equipment, cellular telephone, records, manuals, books, blank forms,
documents, letters, memoranda, notes, notebooks, reports, data, tables,
calculations or copies thereof, that are the property of the Company and that
relate in any way to the business, strategies, products, practices, processes,
policies or techniques of the Company, and all other property, trade secrets and
confidential information of the Company, including, but not limited to, all
documents that in whole or in part contain any trade secrets or confidential
information of the Company that in any of these cases are in his possession or
under his control, and Executive shall also remove all such information from any
personal computers that he owns or controls.
6. Compensation Upon the Termination of Executive’s Employment.
6.1 In the event that Executive’s employment and this Agreement are terminated
pursuant to Section 5.1 (Disability), 5.3 (Cause), or 5.4 (Resignation), then
Executive shall be entitled to receive Executive’s then current Base Salary
through the date his employment is terminated, and such other amounts that
accrued prior to the termination date and are required to be paid to him
pursuant to any employee benefit plan in accordance with such plan and/or by
law, but no other compensation of any kind or amount.

 

4



--------------------------------------------------------------------------------



 



6.2 In the event Executive’s employment and this Agreement are terminated
pursuant to Section 5.2 (Death), Executive’s beneficiary or a beneficiary
designated by Executive in writing to the Company, or in the absence of such
beneficiary, Executive’s estate, shall be entitled to receive Executive’s then
current Base Salary through the end of the month in which his death occurs, and
such other amounts that accrued prior to the termination date and are required
to be paid to him pursuant to any employee benefit plan in accordance with such
plan and/or by law, but no other compensation of any kind or amount.
6.3 Unless Section 7 applies, in the event Executive’s employment and this
Agreement are terminated by the Company pursuant to Section 5.5 (Without Cause)
or by Executive for “Good Reason” (as defined below), subject to Section 8
below, Executive shall receive accelerated vesting for twelve (12) months from
the date of Executive’s termination for all stock options granted by the Company
to Executive before or after the Commencement Date, and extension of the option
exercise period for an additional twelve (12) months beyond the period set forth
in the governing option documents for such exercise, provided, however, that the
period for exercise of such stock options shall not be extended beyond the date
on which they would have terminated had Executive continued to be employed by
the Company. Executive shall receive no other compensation or benefits of any
kind.
6.4 The provisions of this Section 6 shall not affect Executive’s participation
in or terminating distributions and vested rights under, any pension, profit
sharing, insurance or other employee benefit plan of the Company to which
Executive is entitled pursuant to the terms of such plans.
7. Change in Control. In the event a Change in Control (as defined below) occurs
and, in the twelve month period preceding or following the Change in Control,
Executive’s employment and this Agreement are terminated by the Company or its
successor, assigns or transferee pursuant to Section 5.5 (Without Cause) or by
Executive for “Good Reason” (as defined below), then upon the occurrence of the
last of these conditions (the “Trigger Date”), subject to Section 8 below, one
hundred percent (100%) of Executive’s unvested options (whether granted before
or after the Commencement Date) as of the Trigger Date, shall automatically vest
as of the Trigger Date and the exercise period for all such stock options shall
be extended an additional twelve (12) months (but in any case not beyond the
date on which they would have terminated had Executive continued to be employed
by the Company).
7.1 Definition of Change in Control. For purposes of this Agreement, a “Change
in Control” shall be deemed to have occurred if, at any time during the Term,
any of the following events occurs:
7.1.1 if the Company does not have a class of securities registered under
Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”):
7.1.1.1 any person, as that term is used in Section 13(d) and Section 14(d)(2)
of the Exchange Act, becomes a beneficial owner (as defined in Rule 13d-3 under
the Exchange Act or any successor rule or regulation), directly or indirectly,
of securities of the Company representing 50% or more of the combined voting
power of the Company’s then outstanding Voting Stock, as defined below,
provided, however, that for purposes of this paragraph, the term “person” shall
exclude (A) a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any of its subsidiaries, (B) a person who
beneficially owns 25% or more of the Company’s outstanding Voting Stock on the
Effective Date, or (C) any person who becomes such a beneficial owner in
connection with a bona fide financing transaction.

 

5



--------------------------------------------------------------------------------



 



7.1.1.2 the Company is merged, consolidated or reorganized into or with another
corporation or other legal person (an “Acquiring Person”) or securities of the
Company are exchanged for securities of an Acquiring Person, and as a result of
such merger, consolidation, reorganization or exchange less than a majority of
the combined voting power of the then outstanding securities of the Acquiring
Person immediately after such transaction is held, directly or indirectly, in
the aggregate by the holders of securities entitled to vote generally in the
election of directors (“Voting Stock”) of the Company immediately prior to such
transaction;
7.1.1.3 the Company, in any transaction or series of related transactions, sells
or otherwise transfers, directly or indirectly, all or substantially all of its
assets, on a consolidated basis, to an Acquiring Person, and less than a
majority of the combined voting power of the then outstanding securities of the
Acquiring Person immediately after such sale or transfer is held, directly or
indirectly, in the aggregate by the holders of Voting Stock of the Company
immediately prior to such sale or transfer; or
7.1.1.4 during any period of two consecutive years, individuals who at the
beginning of any such period constitute the directors of the Company cease for
any reason to constitute at least a majority thereof, unless the election, or
the nomination for election by the Company’s stockholders, of each director of
the Company first elected during such period was approved by at least a majority
vote of the directors of the Company then still in office who were directors of
the Company at the beginning of any such period;
or
7.1.2 if the Company has a class of securities registered under Section 12 of
the Exchange Act:
7.1.2.1 any person, as that term is used in Section 13(d) and Section 14(d)(2)
of the Exchange Act, becomes, is discovered to be, or files a report on
Schedule 13D or 14D-1 (or any successor schedule, form or report) disclosing
that such person is, a beneficial owner (as defined in Rule 13d-3 under the
Exchange Act or any successor rule or regulation), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding Voting Stock, provided, however, that for
purposes of this paragraph, the term “person” shall exclude (A) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its subsidiaries, (B) a person who becomes such a beneficial owner in
connection with the Company’s initial public offering of common stock or (C) any
person who was a shareholder of the Company immediately prior to the Company’s
initial public offering of common stock; or

 

6



--------------------------------------------------------------------------------



 



7.1.2.2 any of the events described in Sections 7.1.1.2, 7.1.1.3 or 7.1.1.4 (the
latter being modified to refer to such a change of a majority of the Board of
Directors during any one year period).
Notwithstanding the foregoing, a transaction shall not constitute a Change in
Control if its sole purpose is to change the state of the Company’s
incorporation or to create a holding company that will be owned in substantially
the same proportions by the persons who held the Company’s securities
immediately before such transaction.
7.2 Definition of Good Reason. As used in this Agreement, “Good Reason” means
any of the following: (i) a material reduction in Executive’s title, status,
authority, or responsibility at the Company, provided that a reduction of
Executive to the title, authority and responsibilities of Chief Operating
Officer or any other “C level” office relating to a principal business function
or unit shall not of itself constitute Good Reason; or (ii) a material reduction
in the salary or other benefits in effect for the Executive, provided comparable
reductions have not been made in the salary or other benefits of the other
members of senior management of the Company; or (iii) except with Executive’s
prior written consent, relocation of Executive’s principal place of employment
to a location more than 25 miles from the Company’s executive offices in Tucson,
Arizona; or (iv) ) any breach by the Company of its material obligations under
this Agreement unless such breach is cured within 30 days after written notice
of breach from Executive.
8. Release. As a condition precedent to the Company’s obligation to provide
Executive with the acceleration of vesting of non-vested Stock Options as set
forth in Section 6.3 or Section 7, Executive must first execute and deliver to
the Company a mutual legal release in the form attached hereto as Exhibit A,
with such changes as the Company deems necessary in order to maintain the
breadth of such release in the event of changes in applicable laws, rules or
regulations, it being the intent of the parties that the release be as broad as
possible.
9. Ventures. If, during the Term of this Agreement, Executive is engaged in or
associated with the planning or implementing of any project, program, or venture
involving the Company and a third party or parties, all rights in the project,
program, or venture shall belong to the Company and shall constitute a corporate
opportunity belonging exclusively to the Company. Except as approved in writing
by the Board, Executive shall not be entitled to any interest in such project,
program, or venture or to any commission, finder’s fee, or other compensation in
connection therewith other than the Base Salary to be paid to Executive as
provided in this Agreement.
10. Restrictions.
10.1 Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:
10.1.1 “Trade Secrets” means information that is not generally known about the
Company or its business, including without limitation about its products,
recipes, projects, designs, developmental or experimental work, computer
programs, data bases, know-how, processes, business partners, manufacturers,
customers, suppliers, business plans,

 

7



--------------------------------------------------------------------------------



 



marketing plans and strategies, financial or personnel information, and
information obtained from third parties under confidentiality agreements. “Trade
Secrets” also means formulas, patterns, compilations, programs, devices,
methods, techniques, or processes that derive independent economic value, actual
or potential, from not being generally known to the public or to other persons
who can obtain economic value from its disclosure or use, and is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy. In
particular, the parties agree and acknowledge that the following list, which is
not exhaustive and is to be broadly construed, enumerates some of the Company’s
Trade Secrets, the disclosure of which would be wrongful and would cause
irreparable injury to the Company: (i) pharmaceutical manufacturing; (ii)
formulation technology; (iii) pricing information; (iv) product development,
marketing, sales, customer, manufacturer and supplier information related to any
Company product or service available commercially or in any stage of development
during Executive’s employment with the Company; and (v) Company marketing and
business strategies, ideas, and concepts. Executive acknowledges that the
Company’s Trade Secrets were and are designed and developed by the Company at
great expense and over lengthy periods of time, are secret, confidential, and
unique, and constitute the exclusive property of the Company.
10.1.2 “Restricted Field” means the business of developing, manufacturing,
licensing and selling (i) treatment of vascular thrombosis comprising
thrombolytic drugs with or without bubbles and ultrasound, and (ii) oxygen
delivery with bubbles or fluorocarbon emulsions.
10.1.3 “Non-Competition Period” means a period of 12 months after the
termination of Executive’s employment with the Company unless a court of
competent jurisdiction determines that that Period is unenforceable under
applicable law because it is too long, in which case the Non-Competition Period
shall be for the longest of the following periods that the court determines is
reasonable under the circumstances: 11 months, 10 months, 9 months, 8 months,
7 months, or 6 months after the termination of Executive’s employment with the
Company.
10.1.4 “Business Territory” means the entire United States, unless a court of
competent jurisdiction determines that that geographic scope is unenforceable
under applicable law because it is too broad, in which case the Business
Territory shall be amended by eliminating geographical areas and states from the
following list until the Business Territory is determined to be reasonable:
Alabama, Alaska, Arizona, Arkansas, California, Colorado, Connecticut, Delaware,
District of Columbia, Florida, Georgia, Hawaii, Idaho, Illinois, Indiana, Iowa,
Kansas, Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan,
Minnesota, Mississippi, Missouri, Montana, Nebraska, Nevada, New Hampshire, New
Jersey, New Mexico, New York, North Carolina, North Dakota, Ohio, Oklahoma,
Oregon, Pennsylvania, Rhode Island, South Carolina, South Dakota, Tennessee,
Texas, Utah, Vermont, Virginia, Washington, Washington, District of Columbia,
West Virginia, Wisconsin, Wyoming, Pima County, Arizona, Maricopa County,
Arizona, Tucson, Arizona, Phoenix, Arizona. The parties acknowledge and agree
that if any of the geographic areas or States listed above are required by law
to be eliminated, it would be fair and appropriate to do so in the inverse order
of the volume of revenue received or projected to be received by the Company
from such area or State at the time of determination.

 

8



--------------------------------------------------------------------------------



 



10.1.5 “Non-Solicitation Period” means a period of 12 months after the
termination of Executive’s employment with the Company.
10.2 Non-Disclosure Obligations. Executive shall not at any time during the
period specified in Section 4.A. of the Invention and Confidential Information
Agreement attached hereto as Exhibit B, without the express written consent of a
superior officer or the Board of the Company, publish, disclose, or divulge to
any person, firm or corporation, or use directly or indirectly for the
Executive’s own benefit or for the benefit of any person, firm, corporation or
entity other than the Company, any Trade Secrets of the Company.
10.3 Non-Competition Obligations. Executive acknowledges the substantial amount
of time, money, and effort that the Company has spent and will spend in
developing its products and other strategically important information (including
Trade Secrets), and agrees that during Executive’s employment with the Company
hereunder and during the Non-Competition Period, Executive will not, alone or
with others, directly or indirectly, as an employee, agent, consultant, advisor,
owner, manager, lender, officer, director, employee, partner, stockholder, or
otherwise, engage in any Restricted Field activities in the Business Territory,
nor have any such relationship with any person or entity that engages in
Restricted Field activities in the Business Territory; provided, however, that
nothing in this Agreement will prohibit Executive from owning a passive
investment of less than one percent of the outstanding equity securities of any
company listed on any national securities exchange or traded actively in any
national over-the-counter market so long as Executive has no other relationship
with such company in violation of this Agreement. The Non-Competition Period set
forth in this Section 10.3 shall be tolled during any period in which the
Executive is in breach of the restriction set forth in this Section 10.3.
10.4 Agreement Not to Solicit Customers. Executive agrees that during
Executive’s employment with the Company hereunder and during the
Non-Solicitation Period, Executive will not, either directly or indirectly, on
Executive’s own behalf or in the service or on behalf of others, solicit,
divert, or appropriate, or attempt to solicit, divert, or appropriate, to any
business that engages in Restricted Field activities in the Business Territory
(i) any person or entity whose account with the Company was sold or serviced by
or under the supervision of Executive during the twelve (12) months preceding
the termination of such employment, or (ii) any person or entity whose account
with the Company has been directly solicited at least twice by the Company
within the year preceding the termination of Executive’s employment (the
“Customers”). The Non-Solicitation Period set forth in this Section 10.4 shall
be tolled during any period in which the Executive is in breach of the
restriction set forth in this Section 10.4.
10.5 Agreement Not to Solicit Employees. Executive agrees that during
Executive’s employment with the Company hereunder and during the
Non-Solicitation Period, Executive will not, either directly or indirectly, on
Executive’s own behalf or in the service or on the behalf of others solicit,
divert, or hire away, or attempt to solicit, divert, or hire away any person
then employed by the Company, nor encourage anyone to leave the Company’s
employ. The Non-Solicitation Period set forth in this Section 10.5 shall be
tolled during any period in which the Executive is in breach of the restriction
set forth in this Section 10.5.
10.6 Defamatory Statements. Executive agrees that during Executive’s employment
with the Company hereunder and thereafter, he will not, either directly or
indirectly, defame the reputation, character, or image of the Company or its
products, services, employees, directors, or officers.

 

9



--------------------------------------------------------------------------------



 



10.7 Reasonableness. Executive and the Company agree that the covenants set
forth in this Agreement are appropriate and reasonable when considered in light
of the nature and extent of the Company’s business. Executive further
acknowledges and agrees that: (i) the Company has a legitimate interest in
protecting the Company’s business activities and its current, pending, and
potential Trade Secrets; (ii) the covenants set forth herein are not oppressive
to Executive and contain reasonable limitations as to time, scope, geographical
area, and activity; (iii) the covenants do not harm in any manner whatsoever the
public interest; (iv) Executive’s chosen profession, trade, or business is in
manufacturing, developing, and marketing pharmaceutical drugs, products and
devices (the “Profession”); (v) the Restricted Field is only a very small or
limited part of the Profession, and Executive can work in many different jobs in
Executive’s Profession besides those in the Restricted Field; (vi) the covenants
set forth herein do not completely restrain Executive from working in
Executive’s Profession, and Executive can earn a livelihood in Executive’s
Profession without violating any of the covenants set forth herein;
(vii) Executive has received and will receive substantial consideration for
agreeing to such covenants, including without limitation the consideration to be
received by Executive under this Agreement; (viii) if Executive were to work for
a competing company that engages in activities in the Restricted Field, there
would be a substantial risk that Executive would inevitably disclose Trade
Secrets to that company; (ix) the Company competes with other companies that
engage in Restricted Field activities in the Business Territory, and if
Executive were to engage in prohibited activities in the Restricted Field within
the Business Territory, it would harm the Company; (x) the Company expends
considerable resources on hiring, training, and retaining its employees and if
Executive were to engage in prohibited activities during the Non-Solicitation
Period, it would harm the Company; and (xi) the Company expends considerable
resources acquiring, servicing, and retaining its Customers and if Executive
were to engage in prohibited activities during the Non-Solicitation Period, it
would harm the Company.
11. Other Agreements. Executive reaffirms Executive’s obligations set forth in
the Employee Agreement Concerning Invention Assignment Non-Disclosure and
Non-Competition attached hereto as Exhibit B, which Executive has previously
executed and delivered; provided, that in the event of any inconsistency between
Exhibit B and the terms of Section 10 above, the terms of Section 10 shall be
controlling. Executive further acknowledges and agrees that he will comply with
all other Company policies and procedures. The terms of any Indemnity Agreement
between the Executive and Company will also continue in full force and effect.
12. Assignment. This Agreement shall not be assignable, in whole or in part, by
either party without the written consent of the other party, except that the
Company may, without the consent of Executive, assign its rights and obligations
under this Agreement to any corporation, firm or other business entity (i) with
or into which the Company may merge or consolidate, (ii) to which the Company
may sell or transfer all or substantially all of its assets or (iii) of which at
least a majority of the equity investment and of the voting control is owned,
directly or indirectly, by, or is under common ownership with, the Company. Upon
such assignment by the Company, the Company shall exercise commercially
reasonable efforts to obtain the assignees’ written agreement enforceable by
Executive to assume and perform, from and after the date of such assignment, the
terms, conditions, and provisions imposed by this Agreement upon the Company.

 

10



--------------------------------------------------------------------------------



 



13. Other Provisions.
13.1 Governing Law. This Agreement is made under and shall be governed by and
construed in accordance with the laws of the State of Arizona without reference
to conflicts of law provisions thereof.
13.2 Injunctive Relief. Executive agrees that it would be difficult to
compensate the Company fully for damages for any violation of the provisions of
this Agreement. Accordingly, Executive specifically agrees that the Company
shall be entitled to temporary and permanent injunctive relief to enforce the
provisions of this Agreement. This provision with respect to injunctive relief
shall not, however, diminish the right of the Company to claim and recover
damages in addition to injunctive relief.
13.3 Prior Agreements. This Agreement and its exhibits contain the entire
agreement of the parties relating to the subject matter hereof and supersedes
all prior agreements and understandings with respect to such subject matter, and
the parties hereto have made no agreements, representations, or warranties
relating to the subject matter of this Agreement which are not set forth herein.
13.4 Withholding Taxes and Right of Offset. The Company may withhold from all
payments and benefits under this Agreement all federal, state, city, or other
taxes as shall be required pursuant to any law or governmental regulation or
ruling. Executive agrees that the Company may offset any payments owed to
Executive pursuant to this Agreement by any amounts owed by Executive to the
Company.
13.5 Amendments. No amendment or modification of this Agreement shall be deemed
effective unless made in writing signed by Executive and the Company.
13.6 No Waiver. No term or condition of this Agreement shall be deemed to have
been waived nor shall there be any estoppel to enforce any provisions of this
Agreement, except by a statement in writing signed by the party against whom
enforcement of the waiver or estoppel is sought. Any written waiver shall not be
deemed a continuing waiver unless specifically stated, shall operate only as to
the specific term or condition waived, and shall not constitute a waiver of such
term or condition for the future or as to any act other than that specifically
waived.
13.7 Severability. To the extent any provision of this Agreement shall be
invalid or unenforceable, it shall be considered deleted from this Agreement and
the remainder of such provision and of this Agreement shall be unaffected and
shall continue in full force and effect.
13.8 Indemnification. Executive shall be entitled as an officer and director to
be indemnified by the Company under the Organizational Documents, as set forth
therein, and to receive the benefits, if any, of any director and officer
liability insurance obtained by the Company in its discretion from time to time,
subject to the terms, provisions and conditions of any such insurance.

 

11



--------------------------------------------------------------------------------



 



13.9 Headings. The headings in this Agreement are included solely for reference
purposes and shall not be considered in the interpretation or construction of
this Agreement.
13.10 Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be delivered personally, by
overnight courier or similar means, by United States certified or registered
mail, return receipt requested, postage prepaid, or sent by facsimile
transmission with written confirmation of receipt, at the addresses specified
below or such other addresses as the parties may designate by like notice. Any
such notice shall be effective upon receipt if delivered personally, by
overnight courier or by United States certified or registered mail, or on the
next business day following transmittal if sent by facsimile transmission.

         
 
  If to the Company:   ImaRx Therapeutics, Inc.
 
      1635 East 18th Street
 
      Tucson, AZ 85719 
 
      Attn: Chairman of the Board
 
      Telephone: 520-770-1259 
 
      Facsimile: 520-791-2437 
 
       
 
  copy to:   DLA Piper
 
      701 Fifth Ave., Suite 7000 
 
      Seattle, Washington 98104 
 
      Attn: John M. Steel, Esq.
 
      Telephone: (206) 839-4800 
 
      Facsimile: (206) 839-4801 
 
       
 
  If to Executive:   Bradford A. Zakes
 
       
 
      Telephone 520-975-5024 

13.11 No Mitigation Obligation. It will be difficult, and may be impossible, for
Executive to find reasonably comparable employment following the termination of
Executive’s employment with the Company, and the noncompetition covenant
contained in Section 10 hereof will further limit the employment opportunities
for Executive. Accordingly, the parties hereto expressly agree that the payments
provided for in Section 6.3 and Section 7 by the Company to Executive will be
liquidated damages, and that Executive shall not be required to seek other
employment, or otherwise, to mitigate any payment provided for hereunder.
13.12 Remedies Cumulative. Remedies under this Agreement of either party hereto
are in addition to any remedy or remedies to which such party is entitled or may
become entitled at law or in equity.

 

12



--------------------------------------------------------------------------------



 



13.13 Attorneys’ Fees. In the event suit is brought to enforce the terms of this
Agreement or to collect any moneys due hereunder, or to collect money damages
for breach hereof, the prevailing party shall be entitled to recover, in
addition to any other remedy, reimbursement for reasonable attorneys’ fees,
court costs, costs of investigation and other related expenses incurred in
connection therewith.
13.14 Counterparts. This Agreement may be executed in any number of
counterparts, all such counterparts shall be deemed to constitute one and the
same instrument, and each of said counterparts shall be deemed an original
hereof.
13.15 Survivability. Sections 4.3, 6, 7, 8, 10 and 13 of this Agreement shall
survive the termination of this Agreement and the termination of Executive’s
employment with the Company.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first set forth above.

                  “Company”:   ImaRx Therapeutics, Inc.
 
       
 
      /s/ Richard Love           
 
      By:    
 
           
 
      Name:   Richard Love 
 
           
 
      Title:   Chairman 
 
           
 
           
 
  “Executive”:   /s/ Bradford A. Zakes                    Bradford A. Zakes

 

13



--------------------------------------------------------------------------------



 



Exhibit A
Form of Release
[Needs to be attached]

 

 



--------------------------------------------------------------------------------



 



Exhibit B
Employee Agreement Concerning Invention Assignment
Non-Disclosure and Non-Competition
[Needs to be attached]

 

 